Title: To James Madison from George Howell, 17 February 1807
From: Howell, George
To: Madison, James



Sir
Spruce & 4th Streets Philada. 17th. Feby. 1807

Finding that I could not procure the honor of an answer to my repeated demands in Justice, & apprehending that it might be deemed below the dignity of the Chiefs of Government to reply to an accused, I requested my friend Doctr. W. Shippen a Gentleman known for every point of View, to be entitled to attention from his great consideration, & respectable standing to address you.  He accordingly did.  He informed me yesterday, however, that he was without the honor of an answer though more than 15 days had elapsed.  I cannot conceive how you have granted such respect & confidence to a secret communication which would in no respect have been admissible in our own Country even, & totally inadequate to have authorized what has been done against me!  Can such a charge derive more sanctity from coming from abroad?  Certainly not.  Can the information of a malicious person, given to a spy, & neither of them known, because a foreign Minister thinks proper to credit it, be authority for depriving an American Citizen, of his liberty, property, or reputation  God, forbid it.
I hope Sir that you will have the goodness to look more into this reasoning, than I fear you have done, knowing your great regard to Justice.  The result certainly goes to prove that the accusation is false as it is near 18 months since I left Paris, & no symptom of executing this plan has appeared.
I have requested Mr. Joel Barlow to call on you for such information & explanations as are necessary.  I pray you to cause them to be given, & that such measures may be taken as are necessary to terminate this unpleasant business.  I want no other reparation than what I have asked, namely to place me in the situation I was in before your circular letter of March last was issued.  You cannot certainly refuse this piece of Justice, as a man is always Innocent till the Contra is proved.  I invoke this solemn principle of Law, while I have the honor to be yours respectfully

G. Howell

